Citation Nr: 1328395	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  05-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
arthritis.

2.  Entitlement to service connection for residuals of a 
right foot injury, to include arthritis.

3.  Entitlement to service connection for left knee 
arthritis, to include as secondary to residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).

The Board observes that, during his June 2011 VA 
examination, the Veteran reported that he did not have a 
bilateral hip disability and that he "misunderstood and 
reported hips when he really meant lumbar low back pain."  
While the Veteran raised the issue of entitlement to service 
connection for a lumbar spine disorder during his June 2011 
VA examination, review of the record reflects that 
entitlement to service connection for a low back disorder 
was denied by the Board in August 2008.  However, the 
Veteran did not request that his previously denied claim for 
entitlement to service connection for a low back disorder be 
reopened, and has not submitted any new argument or evidence 
in support of his previously denied claim; therefore, the 
Board does not find that the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disorder 
has been raised by the record.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record does not establish a current 
diagnosis of a right or left hip disability.

2.  The evidence of record reflects current diagnoses of 
right foot skin pigmentation changes with soreness.

3.  The objective medical evidence of record reflects that 
the Veteran's current right foot disability is a residual of 
a prior soft tissue crush injury to his right foot, 
sustained during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection a right or left hip 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2012).

2.  The criteria for entitlement to service connection for a 
right foot disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied with regard to the Veteran's claim for 
entitlement to service connection for a right foot 
disability, the Board is not precluded from adjudicating 
that issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2012).  This is so because 
the Board is taking action favorable to the Veteran by 
granting entitlement to service connection for a right foot 
disability.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

With regard to the Veteran's claim for entitlement to 
service connection for a bilateral hip disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Letters dated in March 2004, May 2004, July 2004, and March 
2006 satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).

The Veteran's VA medical treatment records and identified 
private medical treatment records have been obtained.  38 
U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's service 
treatment records from 1955 through 1964 have been obtained 
and associated with the claims file; however, despite 
several attempts to obtain the service treatment records 
from 1964 to 1974, responses from the National Personnel 
Records Center (NPRC) and the Naval Medical Center have 
shown that those records are unobtainable and that further 
efforts to locate them would be futile.  In April 2004, the 
NPRC provided the Veteran's available service treatment 
records.  In June 2004, the NPRC indicated that, after an 
extensive and thorough search, they were unable to locate 
any additional records and that either additional records 
did not exist or the NPRC does not have them, and that 
further efforts to locate them would be futile.  An October 
2004 response from the NPRC reflects that all available 
separation documents were provided and that there were no 
additional service treatment records on file.  In September 
2008, the RO requested that the NPRC furnish all sick call 
logs for the Veteran's right foot injury on the U.S.S. 
CALVERT.  The NPRC responded that there were no service 
treatment records in the file, and that an April 2004 
response contained the Veteran's service treatment records.  
In a November 2008 response, the Naval Medical Center 
reported that the Veteran's records had been retired for 
permanent storage to the NPRC.  In February 2009, the 
Veteran was notified of the unsuccessful attempts to obtain 
his service treatment records from 1964 through 1974, and 
that he could assist in helping VA to obtain them.  However, 
the Veteran did not respond to that letter.  In May 2009, 
the RO requested that the NPRC search for any clinical 
records for the Veteran during 1973.  In July 2009, the NPRC 
responded that they were able to locate some clinical 
records from that time, and provided them to the RO.  
Despite its numerous attempts, VA has been unable to locate 
the Veteran's service treatment records or alternative 
records from 1964 through 1974, and further efforts to 
obtain them would be futile.  Accordingly, there is no basis 
for further pursuit of the Veteran's missing service 
treatment records.  38 C.F.R. § 3.159(c)(2).  In cases where 
service records are unavailable, there is a heightened 
obligation to assist the claimant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The record does not reflect that the Veteran is in receipt 
of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 
590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran 
underwent a VA examination with respect to his claim for 
entitlement to service connection for right and left hip 
disabilities in June 2011.  The Board acknowledges the 
argument made by the Veteran's representative in his May 
2013 brief that the June 2011 VA examination which found no 
evidence of degenerative changes in the hips was inadequate 
because the examiner did not discuss whether there were any 
soft tissue changes secondary to altered gait by the left 
knee.  However, after review of the June 2011 examination 
report, the Board does not agree that the June 2011 
examination is inadequate with respect to the issue of 
entitlement to service connection for a bilateral hip 
disorder.  During the June 2011 VA examination, the Veteran 
denied a history of injury to his hips and also denied ever 
having pain in his hip joints.  He explained to the examiner 
that he "misunderstood" and that he "reported hips when he 
really meant lumbar low back pain."  Accordingly, the VA 
examiner did not perform an examination of the Veteran's 
hips and concluded, based upon the evidence of record and 
the Veteran's reports that he had no symptomatology, that 
there was no evidence of arthritis and that the hips were 
normal.  Moreover, the examiner did not merely state that 
there was no arthritis in the hips, but reported that there 
were "no disabilities affecting either left or right hip."  
As there was no reported hip symptomatology during the 
examination and the Veteran has never suggested that he had 
a soft tissue injury in his hips secondary to altered gait 
by the left knee, the VA examiner's opinion is not 
inadequate for failing to address that issue.  Moreover, the 
Board finds the June 2011 VA examiner's opinion to be 
adequate in this case, as it is based upon a complete review 
of the Veteran's claims file as well as an interview with 
the Veteran in which the Veteran denied any hip 
symptomatology.  Thus, the Board concludes that the June 
2011 VA examination is adequate with regard to the Veteran's 
claim for entitlement to service connection for a bilateral 
hip disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. § 3.103(c)(2) (2012) requires that the 
Veterans Law Judge who conducts a hearing fulfill two duties 
to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) 
the duty to suggest the submission of evidence that may have 
been overlooked.  The VLJ in this case specifically 
identified to the Veteran, prior to his testimony, the 
issues on appeal and specifically identified the intended 
focus of the testimony via questions to the Veteran.  
Additionally, the Veteran demonstrated actual knowledge of 
what was needed, and provided the appropriate testimony to 
further clarify all lay bases of evidence.  The VLJ also 
asked questions to identify any pertinent evidence not 
currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate 
the claim.  The Veteran has not asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2) nor has he identified any 
prejudice in the conduct of the Board.  By contrast, the 
hearing focused on the elements necessary to substantiate 
the Veteran's claim; through his testimony, he demonstrated 
that he had actual knowledge of the elements necessary to 
substantiate his claim for benefits.  Accordingly, the Board 
finds that the VLJ substantially complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2); any error in notice or 
assistance by the VLJ at the January 2008 Board hearing 
constitutes harmless error.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

I.  Right Foot Disability

The Veteran contends that service connection is warranted 
for a right foot disability.  During a January 2008 hearing 
before the Board, and in various other statements in the 
record, the Veteran explained that, in the late 1960's, he 
injured his right foot during service when he slipped on a 
V-belt of a landing craft.  He explained that his foot was 
very discolored and that he received treatment onboard the 
U.S.S. CALVERT, which included pain medication.  He reported 
that, since that time, his foot has been discolored and has 
been painful.  During the January 2008 hearing, the VLJ 
described the appearance of the Veteran's right foot for the 
record, and noted that the foot and ankle were discolored 
and were blue, green, brown, and black behind the ankle bone 
on the inside of the right ankle.  There was also spotting 
in the skin, bruising, and evidence of contusion.

As noted above, the Veteran's service treatment records from 
1964 through 1974 are unavailable.  The available service 
treatment records are silent as to any complaints or 
treatment for a right foot injury during service.  In that 
regard, August 1955, May 1959, and June 1964 examination 
reports all show the feet to be normal, and in August 1955 
and June 1964 reports of medical history, the Veteran denied 
a history of foot trouble.  

A February 2004 VA treatment record reflects that the 
Veteran reported right hip and leg pain stemming from an 
injury in the late 1960's.  

In February 2009, the Veteran underwent a VA examination.  
He reported that he injured his right foot in approximately 
1963 when his foot was jarred by an engine wheel.  He 
explained that he sustained a contusion, but no fractures, 
and that there were no surgeries, casting, or treatments.  
Physical examination of the right foot was reported to be 
normal.  X-rays of the right foot were negative for 
arthritis, but there was a question of possible osteopenia.  
The VA examiner determined that the Veteran's right foot was 
normal with no degenerative joint disease on X-ray.  The 
examiner opined that, since there was no documentation of a 
right foot condition or treatment in the claims file, that 
the Veteran's right foot symptoms were not related to his 
active duty service.

In June 2011, the Veteran underwent another VA examination.  
He reported a right foot injury in 1962 when his foot was 
caught on a V-belt in a landing craft boat.  He stated that 
he sustained a soft tissue crush injury to the foot without 
fracture.  He noted that, since that time, he has had 
intermittent pain.  Physical examination of the right foot 
showed stasis pigmentation on the medial aspect of the right 
foot and ankle with mild foot tenderness.  After reviewing 
the Veteran's claims file, the VA examiner diagnosed prior 
soft tissue crush injury to the right foot with the only 
residual on examination being skin pigmentation changes and 
low-grade soreness.

After thorough consideration of the evidence of record, the 
Board concludes that service connection for right foot 
pigmentation changes with low-grade soreness is warranted.  
There is a current diagnosis of right foot pigmentation 
changes with low-grade soreness.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although the Veteran's service 
treatment records do not reflect evidence of a right foot 
injury during service, the Veteran has provided competent 
and credible lay statements and testimony that he injured 
his right foot during service.  The Veteran's statements 
with regard to his in-service right foot injury have been 
consistent throughout his appeal, and the Board finds no 
reason to doubt the credibility of his statements.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting 
that the Board must determine whether lay evidence is 
credible due to possible bias, conflicting statements, and 
the lack of contemporaneous medical evidence, although that 
alone may not bar a claim for service connection); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness 
has actually observed and is within the realm of his 
personal knowledge).  Thus, the Board finds the Veteran's 
lay statements as to the reported in-service right foot 
injury to be credible.

In addition, the June 2011 VA examiner diagnosed prior soft 
tissue crush injury to the right foot with the only residual 
on examination being skin pigmentation changes and low-grade 
soreness.  This diagnosis links the Veteran's current right 
foot skin pigmentation changes and low-grade soreness to his 
prior soft tissue crush injury of the right foot.  Although 
the February 2009 VA examiner determined that the Veteran 
did not have a right foot disability related to his active 
duty service, the Board does not afford that opinion 
significant probative value, as the examiner does not appear 
to have considered the right foot skin changes acknowledged 
by both the VLJ in the Veteran's January 2008 hearing as 
well as the June 2011 VA examiner.  Moreover, the February 
2009 VA examiner did not consider or address any of the 
Veteran's competent and credible lay statements of an in-
service right foot injury.  For the foregoing reasons, the 
Board affords significantly more probative value to the June 
2011 VA examination, and very little probative weight to the 
February 2009 examination.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that factors for assessing the 
probative value of a medical opinion include access to the 
claims file and the thoroughness and detail of the opinion).

The Board acknowledges the arguments made by the Veteran 
that he has been experiencing right foot skin pigmentation 
changes and pain consistently since his in-service right 
foot injury.  Skin pigmentation changes with pain is not 
listed among the diseases recognized by VA as chronic in 38 
C.F.R. § 3.309(a).  Thus, continuity of symptomatology under 
38 C.F.R. § 3.303(b) does not apply to the Veteran's claim, 
and entitlement to service connection cannot be awarded on 
this basis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. 
Cir. 2013).  Nevertheless, a veteran's lay statements may be 
sufficient evidence to establish entitlement to service 
connection in any claim.  See 38 C.F.R. § 3.303(a) ("Each 
disabling condition shown by a veteran's service records, or 
for which he seeks service connection[,] must be considered 
on the basis of . . . all pertinent medical and lay 
evidence"; see also 38 U.S.C.A. § 1154(a) (requiring VA to 
include in its service connection regulations that due 
consideration be given to "all pertinent medical and lay 
evidence").

With consideration of the benefit of the doubt, the Board 
concludes that the June 2011 VA examination linking the 
Veteran's current skin pigmentation changes and low-grade 
soreness to a prior soft tissue crush injury, along with the 
Veteran's competent and credible lay statements that he has 
had pain and skin pigmentation changes in his right foot and 
ankle since his in-service injury, are sufficient evidence 
to link the Veteran's current right foot skin pigmentation 
changes and soreness to his in-service right foot injury.  
Accordingly, service connection for right foot skin 
pigmentation changes and soreness is warranted.

II.  Bilateral Hip Disability

The Veteran contends that service connection is warranted 
for a bilateral hip disability.  During a January 2008 
hearing before the Board, he testified that he was told that 
he had arthritis in his hips.  He reported that he had pain 
in his hips during service and that he was given pain 
medication for them at that time.  He acknowledged that he 
was not diagnosed with a hip disability during service.  The 
Veteran believes that he has a hip disability which is 
related to wear and tear sustained during service as a 
result of performing his duties, which included frequent 
walking on steel and climbing up and down ladders.

The Veteran's available service treatment records are silent 
as to any complaints of or treatment for a bilateral hip 
disability.  An August 1955 entrance examination, a May 1959 
examination, and a June 1964 examination all show that the 
Veteran's lower extremities were normal.  In reports of 
medical history completed in August 1955 and June 1964, the 
Veteran denied a history of arthritis.  

The post-service evidence of record does not reflect a 
currently diagnosed chronic bilateral hip disability.  A 
February 2003 VA treatment record reveals that the Veteran 
reported a dull ache in his left hip.  Physical examination 
of the right hip showed full range of motion with some 
discomfort on full hip flexion and abduction.  There was no 
trochanteric tenderness and the feet were warm with good 
pulses.  The diagnosis was probable mild degenerative joint 
disease of the hips.  A February 2004 VA treatment record 
reveals that the Veteran complained of right hip and leg 
pain which he related to an injury in the 1960's.  He 
reported that the pain was getting worse.  No diagnosis 
pertinent to the hips was made at that time.

In a January 2008 letter, M. Carnett, D.O. reported that the 
Veteran had a history of bilateral hip pain complaints, and 
that the Veteran related that his pain started during 
service between 1955 and 1974.  Dr. Carnett subsequently 
concluded that it was "more likely than not that [the 
Veteran's] . . . hip pain . . . [is] related to his service 
in the Navy."

In February 2009, the Veteran underwent a VA examination.  
The Veteran reported that he first noticed bilateral hip 
pain and stiffness in 1998, and stated that the pain has 
been intermittent since its onset.  He noted that he 
experienced the pain primarily with prolonged periods of 
walking or standing.  He denied a history of treatment for 
hip pain as well as the use of assistive devices.  Physical 
examination of the right hip was normal.  Gait was within 
normal limits, there was no pelvic tilt, leg lengths were 
equal, and range of motion was essentially normal.  There 
was no pain during range of motion studies and there was no 
additional limitation following repetitive range of motion 
studies.  X-rays of the right hip showed a sclerotic lesion 
of the right proximal femur, and X-rays of the left hip were 
normal.  The examiner concluded that the bilateral hip 
examination was normal with no evidence of degenerative 
joint disease and no documentation of any hip condition or 
treatment, historically.  The examiner acknowledged that 
there was an incidental finding of a sclerotic lesion on the 
right proximal femur, which was nondegenerative in nature, 
and noted that the Veteran was informed.

In June 2011, the Veteran underwent another VA examination.  
He denied a history of injury to his hips, and stated that 
he has never had pain in his hip joints.  He denied past hip 
treatments and current symptoms.  He reported that he 
"misunderstood" and that he "reported hips when he really 
meant lumbar low back pain."  Accordingly, as the Veteran 
denied any history of or current bilateral hip symptoms, the 
examiner did not perform a physical examination.  The 
examiner reviewed the evidence in the claims file, including 
the prior X-rays of the Veteran's hips, and noted that there 
was one entry found for clinical findings of stiffness in 
the hips with a suggested possibility of hip arthritis, but 
stated that no such arthritis was found on X-rays.  The 
diagnosis was "[n]ormal hips, no arthritis" and the examiner 
concluded that there were "no disabilities affecting either 
left or right hip."

After thorough consideration of the evidence of record, the 
Board concludes that the evidence does not establish that 
the Veteran has a current diagnosed bilateral hip 
disability.  As noted above, the 2009 X-rays showed normal 
findings with an incidental discovery of a sclerotic lesion 
on the right proximal femur, which was nondegenerative in 
nature.  Although there was a suggestion of probable 
degenerative joint disease of the hips in 2003, the 2009 X-
rays revealed that there was no arthritis in the hips.  The 
Board acknowledges the Veteran's sporadic reports of 
bilateral hip pain; however, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the Veteran 
reported during his June 2011 VA examination that he did not 
have any bilateral hip symptoms at that time, including 
pain, and also denied a history of knee pain, explaining 
that he "misunderstood" and was referring to low back pain 
instead.  

Despite the Veteran's inconsistent reports of pain, the 
medical evidence does not reflect a currently diagnosed 
bilateral hip disability or document symptoms suggestive of 
such a disability.  Without a currently diagnosed bilateral 
hip disability, a claim for service connection cannot be 
substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  There is also no diagnosis of a bilateral hip 
disability at any point during the claim or appeal period.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that the requirement of a current disability is met when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim).  For these reasons, the Veteran's claim must be 
denied.

The preponderance of the evidence is against the claim.  
There is no doubt to be resolved, and service connection is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right foot skin 
pigmentation changes with pain is granted.

Entitlement to service connection for a bilateral hip 
disability is denied.


REMAND

In June 2010, the Veteran's claim for entitlement to service 
connection for a left knee disability was remanded to the RO 
in order to obtain an adequate VA opinion as to the etiology 
of that disability.  Although the Veteran underwent the 
scheduled examination in June 2011, review of the opinion 
provided reflects that it is, again, inadequate upon which 
to base an appellate decision.  Barr, 21 Vet. App. at 312 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one).

In its June 2010 remand, the Board requested that the 
Veteran be provided with a VA examination and that the 
examiner provide opinions as to whether the Veteran's 
current left knee disability is related to his active duty 
service, with consideration of all of the evidence in the 
claims file, including the Veteran's lay statements.

The June 2011 VA examiner diagnosed left knee replacement 
with good results and opined that the Veteran's left knee 
arthritis was "less likely as not" a residual of a right 
foot injury.  The examiner stated that the Veteran had no 
in-service knee injury, never had any gait abnormalities 
which might predispose him to accelerated arthritis, and 
that any in-service "wear and tear" would be expected to 
lead to severe resultant arthritis before this time.  
Although the examiner determined that the Veteran's left 
knee disability was not a residual of a right foot injury 
during service, the VA examiner did not provide any 
supporting explanation or rationale for that conclusion.  
Additionally, the examiner does not appear to have 
considered whether the Veteran's left knee disability was 
caused or aggravated by his right foot disability.  As the 
Veteran contends that his left knee disability was caused by 
his right foot disability, an opinion as to that theory of 
entitlement is required.  Therefore, the RO should request 
that the VA examiner who provided the June 2011 VA 
examination provide a supplemental opinion with supporting 
explanation and rationale as to why the Veteran's left knee 
disability is not related to an in-service right foot injury 
and also whether the Veteran's left knee disability was 
caused or aggravated by his service-connected right foot 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the 
June 2011 examiner (or, if unavailable, a 
new VA examiner).  Provide the claims file 
to the examiner and ensure that it is 
reviewed.  Following a review of the 
service and post-service medical records, 
as well as the lay statements and 
testimony in the claims file, the examiner 
should provide the following opinions:

	a.  Is it "at least as likely as not" 
(50 percent probability or more) that the 
Veteran's current left knee disability is 
related to his active duty service, 
including an in-service right foot injury?

	b.  Is it "at least as likely as not" 
(50 percent probability or more) that the 
Veteran's current left knee disability was 
caused or aggravated by his service-
connected right foot disability?

Aggravation is defined as a permanent 
worsening beyond the natural progress of 
the disability.  The examiner must provide 
a thorough explanation and rationale for 
all opinions provided.  If the examiner 
cannot provide a requested opinion without 
resorting to speculation, the examiner 
must state that fact, and provide the 
reasons why an opinion would require 
speculation as well as indicate what 
evidence would be necessary to form an 
opinion.

2.  The RO must notify the Veteran that it 
is his responsibility to report for all 
scheduled examinations and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2012).

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim must 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
appeal must then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


